The Vice-Chancellor decided:
that where a judgment has been recovered since the first day of June, one thousand eight hundred and forty, when the new law took effect, in an action commenced before, it should appear affirmatively in the bill that the suitwas commenced before the first of June, in order to make the issuing and return of th e, fi.fa. regular, when the same has been issued before the expiration of thirty days and is returnable in less than sixty days.
The demurrer was allowed, with costs—giving liberty to amend.
His honor also gave it as his opinion that, on a judgment in the superior court, there was no necessity to docket it or issue execution in any other county than the city and county of New York.
Mr. Allen, for the defendants.
Mr. Howe, for the complainants.